Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chelsea Witte-Garcia on 5/5/2022.

The application has been amended as follows:
The withdrawn method claims, 89 and 98, have been rejoined with the instant Application. Since the composition claims are considered non-obvious and allowable over the prior art, methods of using the composition that are consistent with the composition scope are also allowable.
Please amend claim 79 as follows:
79.	A composition comprising a disaccharide, yeast extract, cysteine, sodium metabisulfite, and a histidine buffer, wherein the composition maintains viability of one or more bacterial strains upon lyophilization.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a composition comprising a disaccharide, yeast extract, cysteine, sodium metabisulfite, and a histidine buffer. Although the previous Office Action laid out why this combination would have been obvious, the provided 1.132 Declaration and the new functional limitation provide reasonable evidence to suggest that the ordinary artisan would not combine the claimed ingredients, for the purpose of maintaining bacterial cell viability upon lyophilization of the sample. The prior art does not reasonably suggest that including all of the claimed ingredients together would yield an effective lyo-protectant, wherein the cell sample maintains cell viability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651